        Case: 3:20-cv-00198-wmc Document #: 8 Filed: 05/06/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN
_________________________________________________________________________________

PAINTERS LOCAL 802 PENSION FUND,
PAINTERS LOCAL 802 HEALTH FUND and
PAINTERS LOCAL 802 APPRENTICESHIP FUND
And JEFF MEHRHOFF (in his capacity as Trustee),

       Plaintiffs,                                         ORDER AND ENTRY OF
                                                           INJUNCTIVE RELIEF
       v.
                                                           20-CV-198
EAGLE RIVER PAINT AND STAIN, LLC,

      Defendant.
_________________________________________________________________________________


       On April 17, 2020, the clerk of court entered default against defendant Eagle River

Paint and Stain, LLC, for failing to plead or otherwise defend as provided by Federal Rule of

Civil Procedure 55(a). (Dtk. #7.) As a result, defendant Eagle River is deemed to have violated

the Labor-Management Relations Act of 1947, as amended, and the Employee Retirement

Income Security Act of 1974, as amended, as well as the effective collective bargaining

agreements, by (1) failing to pay fringe benefit contributions on behalf of its employees to the

above-captioned Painters Local 802 Funds (“Plaintiff Funds”) and (2) failing to submit to an

audit of the company’s books and records by Plaintiff Funds’ designated representative

covering the period of August 2, 2018, to the present date.

       Plaintiffs also moved for injunctive relief requiring defendant to submit to an audit of

Defendant’s payroll records to liquidate its claims and proceed to a default judgment hearing.

(Dkt. #4.) A hearing on that relief was held on Wednesday, May 6, 2020, at which defendant

again failed to appear. Accordingly,
    Case: 3:20-cv-00198-wmc Document #: 8 Filed: 05/06/20 Page 2 of 2



                                     ORDER

   IT IS ORDERED THAT:

1. Defendant Eagle River Paint and Stain, LLC, shall arrange and submit within thirty

   (30) days of the date of this Order to an audit of the company’s books and records

   by Plaintiff Funds’ designated representative covering the period August 2, 2018,

   to the present date.

2. Plaintiffs may submit a motion for default judgment within thirty (30) days of

   completion of that audit, at which point the court will set a hearing on the motion

   and, as appropriate, enter a monetary judgment in favor of plaintiffs to include all

   contributions, interest and liquidated damages due, along with plaintiffs’

   permissible costs and attorney’s fees.

3. In the absence of the filing of a motion for default judgment or request for further

   relief before August 7, 2020, the court shall hold a telephone status conference on

   at 8:30 a.m. on August 7.


   Entered this 6th day of May, 2020.

                                      BY THE COURT:

                                      /s/

                                      WILLIAM M. CONLEY
                                      District Judge
